Citation Nr: 1514083	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  06-16 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to revision of the prior final October 1991 rating decision based upon clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to February 1991.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which determined that its prior October 1991 decision did not contain clear and unmistakable error (CUE).  

Although the complex procedural history prior to the August 2014 RO decision need not be discussed in full, the Board notes that an April Joint Motion for Remand (JMR) and subsequent September 2012 Board remand directed that the RO address the Veteran's prior CUE allegations in the first instance.  The August 2014 RO decision followed thereafter, and the RO certified the matter to the Board in November 2014.  

Thereafter, the Veteran's attorney submitted a February 2015 statement indicating his intent to file a notice of disagreement (NOD) with the August 2014 RO decision, and requesting that the matter be returned to the RO.  

Given the procedural history, and as discussed further below, the Board has construed the February 2015 statement of the Veteran's attorney as an NOD which was timely submitted following the August 2014 RO decision.  38 C.F.R. § 20.201 (2014).  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§ 19.26, 19.29 (2014).  Therefore, the issue of entitlement to revision of the prior final October 1991 rating decision based upon CUE is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Following notification of a decision by the RO, a claimant can initiate an appeal by filing NOD with the RO.  38 U.S.C.A. § 7105(a) (West 2014).  Except for simultaneously contested claims, an NOD must be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b) (1).  Additionally, an NOD must be in writing and express dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) and a desire to contest the result.  38 C.F.R. § 20.201 (2014).  While no special wording is required, the NOD must be in terms which can be reasonably construed.  Id.  

As noted in the Introduction above, an August 2014 RO decision determined that its prior October 1991 decision did not contain CUE.  Thereafter, the Veteran's attorney submitted a February 2015 statement indicating his intent to file an NOD with the August 2014 RO decision, and the Board has construed his statement as a timely NOD.  38 C.F.R. § 20.201.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  Because an SOC has not yet been issued regarding the February 2015 attorney statement, construed by the Board herein as a timely NOD, remand is required for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claims are resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  See 38 U.S.C.A. § 7105; see also Roy v. Brown, 5 Vet. App. 554 (1993).  Therefore, the AOJ should return the issue to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issue of entitlement to revision of the prior final October 1991 rating decision based upon CUE.  The Veteran and his attorney must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b) (2014).  If, and only if, the Veteran timely perfects an appeal as to that issue, return the matter to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




